Citation Nr: 0123558
Decision Date: 09/27/01	Archive Date: 12/03/01

DOCKET NO. 97-26 767A              DATE SEP 27, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to service connection for a left knee disorder, claimed
as residuals of a left knee injury.

REPRESENTATION 

Appellant represented by: Frank E. Howard, Esq. 

WITNESS AT HEARINGS ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to October 1946.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1996 rating decision of the Oakland,
California, Department of Veterans Affairs (VA) Regional Office
(RO), which denied a-claim of service connection for a left knee
disorder, claimed as residuals of a left knee injury. The veteran
appealed.

In an April 2000 decision, the Board denied the claim of service
connection for a left knee disorder, claimed as residuals of a left
knee injury, on the basis that the claim was not well grounded. The
veteran filed a timely appeal to the United States Court of Appeals
for Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) on that issue. In December 2000,
the VA's General Counsel filed a Motion for Remand and to Stay
Proceedings. The motion requested that the Court vacate the Board's
decision and remand the issue for readjudication in light of the
Veterans Claims Assistance Act of 2000 (VCAA of 2000), Pub. L. No.
106-475, 114 Stat. 2096 (2000). In February 2001, the Court granted
the motion to vacate the Board decision and to remand the matter to
the Board.

FINDINGS OF FACT

1. VA has met its duty to notify and assist the veteran. The
veteran and his representative were notified of the information and
evidence needed to substantiate this claim and the RO has attempted
to obtain all relevant evidence necessary for an equitable
disposition of this appeal.

2. The record contains sufficient medical evidence to make a
decision on the claim.

2 -

3. The preponderance of the competent and probative evidence shows
that the veteran's current left knee disorder is not of service
origin, that any arthritis of the left knee was not compensably
manifested within one year after active service, and that the left
knee disorder is not otherwise related to active service.

CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by service,
and arthritis of the left knee may not be presumed to have been
incurred in service. 38 U.S.C.A. 1101, 1110, 1112, 1113, 5103A,
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)
(to be codified as amended at 38 C.F.R 3.159); 38 C.F.R. 3.102,
3.303, 3.307, 3.309 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The only available service medical record is the veteran's October
1946 separation examination report, which reflects that he had no
significant diseases, wound or injuries; that he presently had no
disabling wound, injury or disease; and that he had no
musculoskeletal defects. No pertinent abnormalities were noted.

In a Kaiser Permanente "Personal Health Appraisal" form of February
1991 the veteran indicated that he was seeking a check-up with no
specific complaints and that his left knee was among his medical
problems. Examination revealed that his extremities were normal. In
May 1992, the veteran's complaints included intermittent left knee
stiffness with no pain. It was noted that he was not taking any
medications and that he played golf twice a week. Physical
examination revealed that the left knee was non-tender and had a
full range of motion. The assessment was hamstring strain versus
arthritis. It was recommended that he stretch his

- 3 -

hamstrings before and after playing golf and that he walk daily.
The veteran was seen on additional occasions in 1992 and 1993 for
unrelated medical problems.

Kaiser Permanente records reveal that apparently in May 1994 the
veteran reported that recently he noticed tightness behind the knee
on awakening. He indicated that he had mostly stiffness and
swelling, and not much pain, and that his symptoms had much
improved, especially in the last two days. Physical examination of
the left knee revealed 1+ effusion, mild tenderness at the medial
tibial plateau, and slightly limited range of motion secondary to
effusion. The assessment was arthritis and effusion, resolving. He
was given the option of aspiration. It was noted that he would call
if his symptoms did not improve in two weeks or if they worsened.
The use of non-steroidal anti-inflammatory drugs was discussed, but
he indicated that he would not take any medications because there
was no pain.

When the veteran was seen at Kaiser Permanente on May 24, 1994, he
reported that two weeks earlier he had an increase in left knee
symptomatology with swelling and tenderness. Examination revealed
that the knee was grossly swollen. There was effusion and the knee
could not be completely straightened. It was noted that previous
attempts at draining had been unsuccessful, that he would be
referred for an orthopedic evaluation, and that the knee would be
drained again, if necessary.

On a May 24, 1994, Kaiser Permanente request for consultation and
reply, it was noted that the veteran had had left knee swelling
with an increase in size for the past two weeks. It was indicated
that there was no scar or other injury and that the veteran had a
history of "same" when he was younger as a result of playing
football but none since. Reportedly two attempts at draining had
been unsuccessful.

The veteran was evaluated on May 25, 1994, at a Kaiser Permanente
orthopedic clinic. It was noted that he had swelling in the left
knee for one month and that, in around 1948 or 1949, 140 cubic
centimeters (cc) of fluid were drained from that knee. He indicated
that he played golf and walked two miles three times a week. He
complained of swelling. Physical examination revealed moderate
effusion. The range of motion was flexion to 90 degrees and
extension to 20 degrees. Tenderness

4 -

was present. Fluid was aspirated. It was recommended that he
continue taking non- steroidal anti-inflammatory drugs.

In a statement received in mid-May 1996 with his claim for service
connection, the veteran stated that he was claiming "left knee
(water) injured at basic training." He indicated that water had to
be removed every once in awhile. With his claim, he submitted
records from Kaiser Permanente dated from 1991 to 1995.

After receiving his claim, the RO mailed a letter to the veteran in
late May 1996 and a copy was sent to the veteran's then
representative. The RO informed the veteran that he needed to
submit evidence that he had a left knee disorder that began or was
permanently aggravated during active service. The RO also told the
veteran that he should submit the following: (1) copies of any
service medical records, (2) additional information regarding the
nature of his in-service injury, (3) a history of any post-service
treatment for the left knee disorder, and (4) any pertinent private
medical records. The RO offered to assist the veteran in obtaining
private treatment records. To assist in locating service records,
the RO sent NA Forms 13055 and 13075 to the veteran and asked that
he complete and return those forms.

The veteran submitted a statement in June 1996. He reported that,
prior to active service, he passed many physical examinations for
participation in athletics. He said that his pre-induction physical
examination went well and that he entered service without knowledge
of any physical limitations. He noted that he underwent a complete
physical examination shortly after completing basic training, at
which time he complained of irritation, stiffness and swelling of
the left knee and that a number of doctors examined his knee. He
said that he was placed on restricted duty and told to rest his
leg. He indicated that he was immediately transferred to the Air
Force and that, after his transfer, he underwent another physical
examination and was restricted to stateside duty because of his
left knee although he was not informed of a specific type of
injury. He noted that he did not have any further problems with
that knee during service.

5 -

In that same June 1996 statement, the veteran said that after
service he tried out for the basketball team at the University of
California, Berkeley, and that the team doctor, Dr. Brick Muller,
noted that there was fluid in his left knee along with a split
cartilage. He indicated that he had 110 cc of fluid removed during
surgery at Cowell Memorial Hospital in the fall of 1947 and that he
underwent physical therapy. He said that his former personal
physician, Dr. Paul Jones, periodically treated his knee, and that,
over the years, he underwent physical therapy and performed
exercises to reduce stiffness and fluid buildup.

The RO wrote to the veteran in August 1996; a copy of the letter
was sent to the veteran's then representative. The RO informed the
veteran that it had not received an@ service medical records and
that, therefore, it would assume that the records were lost. The RO
asked the veteran to provide any medical evidence showing that he
received treatment in service for a knee injury and any statements
from lay witnesses who knew of his in-service knee injury.

The veteran responded to the August 1996 letter by submitting a
statement that was received the following month. He said that the
people who knew of the knee injury while he was still in service,
such as his parents and older brothers, were deceased and that
friends who knew of his history of an in-service knee injury did
not know him when he was in service.

In response to a request for service medical records, the RO
received the report of the veteran's separation examination
(described above) from the National Personnel Records Center (NRPC)
in early September 1996. Although the RO had requested all service
medical records, no other service medical records were sent. NPRC
indicated that before any additional searches could be conducted,
they needed the complete organization to which the veteran was
assigned at the time of treatment.

In his November 1996 notice of disagreement, the veteran indicated
that he was in good physical condition when he entered active
service and that, otherwise, he would not have been placed in
Infantry. He said that he underwent a physical examination after
the first four weeks of basic training and was then transferred to

- 6 -

another basic training unit for infantry radio specialists. He
stated that, during another routine physical examination, a doctor
inquired about his knee and that another doctor also examined his
knee. Reportedly he was not told anything about his knee and, after
the examination, he returned to radio school. He indicated that,
three weeks later, he was withdrawn from his unit and transferred
to the Air Force at Shepherd Field, Texas. He said that, during
testing and evaluation, he was first told of his physical injury
and of his restriction to stateside duty.

The RO wrote to the veteran again in December 1996; a copy of that
letter was sent to the veteran's then representative. The RO
informed the veteran that they had tried to get his service medical
records, but that only a report of his separation examination was
found. The RO asked the veteran to submit any service medical
records and post-service treatment records in his possession and to
provide a statement regarding why did not report a knee disorder at
the time of separation along with other information regarding the
circumstances and treatment of the in- service knee injury.

In a January 13, 1997, statement, the veteran reported that, while
he enclosed an authorization for release of records from Cowell
Memorial Hospital, that hospital's policy was to destroy records
after seven years. As for records from Dr. Jones and Kaiser
Permanente, he said that he had already searched Dr. Jones' records
in storage at Kaiser Permanente and that the RO had already
received the records pertaining to treatment at Kaiser Permanente.

In a January 20, 1997, statement, the veteran reported that his
knee disorder was "a very subtle injury and only occasionally"
caused a problem, but that the frequency of the problem had
increased over the years. He said that during high school he played
football and other sports and underwent three physical examinations
in the year prior to induction service along with a pre-induction
examination. He further stated that he believed he entered service
with "a knee in good condition." He reported that after basic
training, while in radio school, he underwent a physical
examination at Camp "Walters," Texas. The veteran stated that, for
an unknown reason, the doctor did a close examination of his knee,
and that the veteran suspects

- 7 -

the knee may have been enlarged or swollen. He said that then a
second doctor examined the knee. The veteran could not recall any
pain in his left knee at that time. but "perhaps a little stiffness
or awkwardness." Reportedly, a few weeks later he was told he had
failed his physical and was placed on restrictive duty and
transferred to the Air Force at Shepherd Field, Texas. While at
Shepherd Field the war ended and he was then reassigned to Fort
Dix, New Jersey. He said that at Shepherd Field and Fort Dix his
duties were clerical, with little physical activity required, and
that he had no trouble with his left knee and no reason to obtain
treatment. "Likewise," he had no reason to complain at his
discharge physical and the examiner did not make reference to any
knee problems.

In the January 20, 1997, statement, the veteran also reported after
service he enrolled at the University of California at Berkley,
returned to his athletic activities and shortly thereafter had
trouble with his knee. The team physician, Dr. Muller, placed the
veteran in the Cowell Memorial Hospital at the University of
California, withdrew fluid from the knee and, following a
fluoroscopic examination, diagnosed tom or split cartilage in the
left knee that had existed for some time and had not been caused by
a new injury. Reportedly, Dr. Muller advised that the split portion
of the cartilage might float into the knee joint and cause the knee
to lock and speculated that the Army must have considered the
veteran a combat risk because of the potential for locking. The
veteran stated that he tried to obtain his records from the
university, which would contain the records of treatment by Dr.
Muller, but that the hospital was closed and the records had been
destroyed consistent with a university policy.

In the January 20, 1997, statement, the veteran also reported that
over the years he had had swelling, fluid, and locking or giving
out of the left knee; the locking had become less frequent over the
years and hardly occurred any more but the weakness and swelling
had increased. He indicated that Dr. Jones treated him from the
time he graduated from college until 1990, when Dr. Jones retired.
He said that Dr. Jones gave him his medical records and that he
submitted them to Kaiser Permanente, his health care provider since
1990. The veteran reportedly had searched the pre- 1 990 records
that were in Kaiser's possession and did not find any

- 8 -

pertaining to treatment of his left knee but did find the report of
a company physical examination in 1969, which he enclosed with the
statement. He also noted that he did not file a claim for service
connection for the left knee disorder earlier because he was not
aware that he could receive such benefits until a member of a
service organization suggested that he file.

The June 1969 report submitted by the veteran in January 1997 is
addressed to the veteran's employer and signed by Daniel Gorman,
M.D., who noted that the veteran had just undergone an annual
physical examination and did not have any presenting complaints.
Dr. Gorman stated that the veteran was currently physically active,
playing softball twice a week and had "occasional stiffness of the
left knee as a result of an old injury." Physical examination
revealed that the joints were non- tender with normal motion and no
edema. No diagnosis was given regarding the left knee.

In NA Form 13055 (request for information needed to reconstruct
medical data) received in January 1997, the veteran indicated that
he had restricted use of the left knee during June 1945, at which
time he was assigned to the Infantry Radio Specialist Training
Battalion, Company "A," at Camp Wolters, Texas.

In response to a request for service medical records and service
personnel records, NPRC indicated in February 1997 that no medical
or personnel records were on file and that the veteran had fire-
related service. The next month, the RO informed the veteran that
they had been unable to locate any in-service treatment records
regarding the left knee.

The RO wrote to the veteran on April 3, 1997; a copy of the letter
was sent to the veteran's then representative. The RO informed the
veteran that they needed records from Kaiser Permanente and Cowell
Memorial Hospital and a history of in- service treatment for the
left knee injury to include exact dates and names of the treatment
facilities. On the same day, the RO requested records from Cowell
Memorial Hospital at the University of California, Berkeley,
regarding treatment by Dr. Muller. In late April 1997, Cowell
Memorial Hospital indicated that it did not

9 -

have any chart for the veteran and that he was not listed in the
computer or on filing cards.

In response to the RO's April 3, 1997, letter, the veteran
submitted a statement dated April 8, 1997, in which he reported
that he had already sent all records from Kaiser Permanente and
that the Cowell Memorial Hospital records had been destroyed. In
regard to any medical treatment in service, he referred to his
January 20, 1997 statement. He also submitted a form "Supplemental
claim for Service Connection [SC] for a new disability," in which
he indicated that he was treated for his knee condition in service
and reported it on his discharge examination, that his symptoms
began following basic training, and that he was first evaluated for
his knee in a post-basic training physical examination. In another
document signed on April 8, 1997, he said that he was assigned to
Company A of the Infantry Radio Specialist Battalion when his left
knee was evaluated in May 1945.

On April 24, 1997, the RO requested all records from Kaiser
Permanente pertaining to the veteran's knee disorder for the period
from 1990 to the present. On April 25, 1997, the RO wrote to the
veteran and told him that Kaiser Permanente had not yet provided
any treatment records.

In a May 1997 statement of the case, which was sent to the veteran
and his then representative, the RO described its efforts to find
the service medical records. The RO also indicated that there was
no evidence that arthritis of the left knee was compensably
manifested within one year of active service.

On May 29, 1997, the RO received the veteran's medical records from
Kaiser Permanente. The content of the records is reported elsewhere
in this decision.

At a hearing before an RO hearing officer in July 1997, the veteran
testified that he had never had any knee problems prior to entering
service and that the first evidence of an in-service injury was
discovered during a physical examination at the end of basic
training. He said that, after the examination, he was transferred

10 -

from the Infantry to the Air Force and was told his transfer was
due to a concern that his knee would prevent him from performing in
the field. He opined that the actual knee injury must have occurred
when he twisted his knee while on a training hike during basic
training, indicating that he did not remember the exact date of the
injury and did not seek treatment at the time of the injury because
he was not in pain. He described his recurring symptomatology - a
locked knee, minor pain, hobbling for three days until the swelling
resolved - and stated that such symptomatology probably occurred
during basic training. Hearing Officer Hearing Transcript.

At the July 1997 hearing, the veteran also testified that VA had
never treated him for his knee, and that Dr. Muller treated him at
Cowell Memorial Hospital shortly after his discharge from active
service. He was sure that Dr. Muller discussed the etiology of his
left knee disorder with him. He noted that while he primarily self-
treated his knee after active service, occasional aspirations of
fluid from the knee were performed. He could not identify anyone
who could corroborate that he injured his left knee in service. He
also testified that he had attempted to obtain treatment records
from Dr. Muller, Cowell Memorial Hospital, and Dr. Jones, without
any success. Id.

In an August 1997 supplemental statement of the case, the RO noted
that Kaiser Permanente had submitted records. The RO also indicated
that the veteran needed to submit medical evidence of a knee
disability in service and medical evidence linking his current knee
problems to service. A copy of that supplemental statement of the
case was sent to the veteran and his then representative.

NPRC indicated in January 1998 that the veteran had to provide the
number of the infantry training battalion to which he was assigned
in June 1945 in order to conduct a search of morning reports and
sick bay reports. Also, in March and April 1998, NRPC noted that
the veteran had to provide an approximate date of treatment, such
as the month or season and the year, and the complete organization
to which he was assigned (company, battalion, and regiment) at the
time of treatment.

Subsequently, the RO wrote to the veteran in April 1998 and
requested that he fill out enclosed NA Forms 13055 and 13075. The
veteran submitted a statement in May 1998 in which he said that
although he injured his left knee in April 1945 during basic
training, that injury was not discovered until a routine physical
examination at the end of basic training. He added that he had no
incidents of left knee symptomatology, including knee failure,
while he was stationed at Fort Dix, New Jersey. He also enclosed NA
Forms 13055 and 13075. Based on that information, the RO wrote a
letter in May 1998 to NPRC indicating that they should only search
for records from April to June 1945.

In March 1999, the RO asked the veteran to provide the number of
his infantry training battalion. Later that month, the veteran
indicated that his infantry radio specialist training company was
Company A of the 52nd Battalion. He also noted that he could not
recall the number of the regular infantry basic training company to
which he was assigned during the first four weeks of basic
training.

In July 1999, the NPRC indicated that a search of the morning
reports and sick bay reports for the 52nd Infantry Training
Battalion, Company A for the period from April to June 1945 was
negative for records pertaining to the veteran. In an August 1999
supplemental statement of the case, the RO informed the veteran
that the search by NRPC was negative.

The veteran had a videoconference hearing in February 2000 in lieu
of an in-person Travel Board hearing. He testified that he did not
have problems with his knee prior to active duty, that he injured
his knee during a hike while in basic training, and that his knee
swelled but did not produce a great deal of pain. He said that he
did not go to the dispensary for treatment because his knee did not
flare up any further. He noted that he had played sports in high
school prior to active service and that, at the time of the injury,
he was not concerned about the severity of the injury. He reported
that he underwent a physical examination at the end of basic
training, which revealed that he had an injured knee. He indicated
that he was put on restricted duty and transferred to the Air
Force. When asked to describe just what happened to his knee in
basic training, the veteran replied, "Well obviously an

- 12 -

internal injury to the knee. It was determined ... after service
that it was a split cartilage." When asked whether he had been
aware of hurting his knee, he said that he thought he had twisted
it during the hike and on returning to the barracks he pretty much
took care of it himself. The veteran went on to state that "I
played enough sports and twisted my, you know-"at which point he
was asked, "You twisted it before?" He replied "-my elbow or my arm
or fallen and had a bruise." Videoconference Hearing Transcript.

At the February 2000 videoconference hearing, the veteran also
testified that, after his discharge from service, he went to
college at the University of California, Berkeley, and after
undergoing a physical examination for the basketball team, it was
determined that the cartilage in his left knee was split. He said
that, during college, from 1947 to 1951, Dr. Muller and Dr. Rick
Moore treated him at Cowell Memorial Hospital at the university,
and that his symptoms then were swelling and locking of the knee.
Those medical records had been destroyed. He said that he had had
periodic problems with his knee since service whenever he stressed
or strained it, but that he did not have any subsequent knee
injuries after active service. He did not know of any existing
medical records that would link the left knee disorder to active
duty. Specifically, he said that his current primary care physician
at Kaiser Permanente. Dr. Baxter, had not been treating his left
knee disorder. In addition, he indicated that he only saw Dr.
Gorman, who performed a company physical examination in 1969, once
and that, therefore, he would not have any treatment records. Id.

At the February 2000 videoconference hearing, the veteran was
informed of the existence of a treatment record that alluded to an
injury to the left knee as a result of playing football. He
responded that he did not know the basis of that conclusion. He
suggested that Dr. Baxter, Dr. Muller, Dr. Jones and Dr. Moore all
felt that his left knee disorder was related to the injury in
service, although their opinions were based on the history he gave
them and that Dr. Moore was probably dead. He indicated that he did
not file his claim until 1996 because, prior to that time, he did
not know he could get compensation for the injury. Id.

- 13 -

On the same day as the February 2000 videoconference hearing, the
veteran submitted to the Board lay statements from his sister,
spouse and a friend. The veteran waived initial consideration of
the evidence by the RO. The statements from the veteran's spouse
and friend refer to post-service knee symptomatology that they
observed. The veteran's spouse reported that she met the veteran
when he was in college and that during college his knee limited his
ability to dance. The veteran's friend stated that he met the
veteran in the early 1950s and that since he had known the veteran,
the veteran had avoided strenuous activities such as skiing and
playing basketball. He also reported that, as long as he had known
the veteran, the veteran occasionally walked with a limp.

The letter from the veteran's sister reflects that she visited the
veteran while he was stationed at Fort Dix, New Jersey, and noted
that he had problems with his knee at that time. In particular, she
said that, when they went to YWCA dances, he would occasionally
stop dancing and straighten out his leg; at the time he told her
that he had to "pop" his knee back. She indicated that, through the
years, he struggled with his injury, which was at times manifested
by a swollen knee or a slight limp. She also said that she could
not recall that he had any problems with his left knee prior to
active service.

In March 2000, the veteran submitted directly to the Board a letter
dated in that same month from Paul Jones, M.D., along with a waiver
of RO consideration. In an accompanying statement, the veteran said
that he saw Dr. Jones at a local market and they discussed the
veteran's medical problems. The veteran stated that Dr. .Jones
asked about his knee and offered to write a letter. In his
statement, Dr. Jones reported that he had treated the veteran and
his family from January 1952 until retiring in 1990. Dr. Jones
stated that, when he first treated the veteran, the veteran
complained of a left knee injury that had occurred in service. Dr.
Jones recalled that he performed at least one aspiration of the
knee and provided periodic treatment, including aspiration,
whenever the knee became swollen and stiff. Dr. Jones reported he
could not recall any specific or major re-injury of the knee during
the time of his treatment and described the treatment as a constant
maintenance of a weakened knee. Dr. Jones said that at the time he
retired he condensed his medical

14 -

records and passed them on to other medical organizations and that
he presently had no pertinent records.

As noted above, the Board denied the claim of service connection
for a left knee disorder, claimed as residuals of a left knee
injury, in the April 2000 decision on the basis that the claim was
not well grounded. The veteran appealed the issue to the Court, and
in February 2001, the Court granted the Secretary's motion to
vacate the Board decision and to remand the matter to the Board.

In a May 1, 2001, letter, the Board asked the representative to
clarify whether he intended to represent the veteran before the
Board. The Board also informed that, if he continued to represent
the veteran, he had 90 days to submit any additional argument or
evidence. In a May 17, 2001, letter, the representative indicated
that he would be representing the veteran before the Board.
However, he did not present any additional argument or evidence
during the 90-day period.

On June 4, 2001, in response to a request, the Board mailed a
complete copy of the veteran's claims file to his current
representative.

Legal Criteria

Service connection may be established for a disability resulting
from a personal injury suffered or disease contracted in the line
of duty, or for aggravation of a preexisting injury or disease in
the line of duty. 38 U.S.C.A. 1110 (West 1991).

If a chronic disorder such as arthritis is manifest to a
compensable degree within one year after separation from service,
the disorder may be presumed to have been incurred in service. This
is a rebuttable presumption. See 38 U.S.C.A. 1101, 1112, 1113 (West
1991); 38 C.F.R. 3.307, 3.309 (2000).

Regulations also provide that service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (2000).

- 15 -

Where there is a chronic disease shown as such in service or within
the presumptive period under 38 C.F.R. 3.307 so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date, however remote, are service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (2000). This rule does not mean that any
manifestation in service will permit service connection. To show a
chronic disease in service, there must be a combination of
manifestations sufficient to identify the disease entity and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word "chronic." When the disease identity is
established, there is no requirement of evidentiary showing of
continuity. Continuity of symptomatology is required where the
condition noted during service or in the presumptive period is not
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the condition noted during service is
not shown to be chronic or the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the claim. Id. The regulation requires
continuity of symptomatology, not continuity of treatment. Wilson
v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to claims
addressing the issues of chronicity and continuity of
symptomatology. The chronicity provision of 38 C.F.R. 3.303(b) is
applicable where evidence, regardless of its date, shows that a
veteran had a chronic condition in service or during an applicable
presumptive period and still has such condition. Such evidence must
be medical unless it relates to a condition as to which, under the
Court's case law, lay observation is competent. Savage v. Gober, 10
Vet. App. 488, 498 (1997). With regard to continuity of
symptomatology, medical evidence is required to demonstrate a
relationship between any present disability and the continuity of
symptomatology unless such a relationship is one to which a lay
person's observation is competent. Id. at 497.

In the regulations implementing the VCAA of 2000, competent lay
evidence is defined as any evidence not requiring that the
proponent have specialized education, training or experience. Lay
evidence is competent if it is provided by a person who

16 -

has knowledge of the facts or circumstances and conveys matters
that can be observed and described by a lay person. 66 Fed. Reg.
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R
3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent medical
evidence is defined as evidence provided by a person who is
qualified through education, training or experience to offer
medical diagnoses, statements or opinions. Competent medical
evidence may also mean statements conveying sound medical
principles found in medical treatises. It would also include
statements contained in authoritative writings such as medical and
scientific articles and research reports or analyses. See 66 Fed.
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R
3.159(a)(2)). See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

For example, a lay person is not competent to provide evidence that
the observable symptoms are manifestations of chronic pathology or
diagnosed disability, unless such a relationship is one to which a
lay person's observation is competent. See Savage, 10 Vet. App. at
495-97. Furthermore, a layperson's account of what a physician said
is not competent medical evidence. See Robinette v. Brown, 8 Vet.
App. 69, 74-77 (1995). Evidence that is simply information recorded
by a medical examiner and that is not enhanced by any additional
medical comment by that examiner is not competent medical evidence.
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

A medical opinion that apparently relies on a history given by the
veteran can be of limited probative value. See Curry v. Brown, 7
Vet. App. 59, 68 (1994).

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each issue shall be given to the claimant. 38 U.S.C.A. 5107(b)
(West 1991 & Supp. 2001) (38 U.S.C. 5107(b) was amended by the VCAA
of 2000, but with no substantive changes in the particular statute.
See Dela Cruz v.

- 17 -

Principi, No. 99-15 8 (U. S. Vet. App. Aug. 21, 2001)). See also 38
C.F.R. 3.102 (2000).

Analysis

There has been a significant change in the law during the pendency
of this appeal with the enactment of the VCAA of 2000, Pub. L. No.
106-475, 114 Stat. 2096 (2000). The law eliminates the concept of
a well-grounded claim, redefines the obligations of VA with respect
to the duty to assist, and supercedes the decision of the Court in
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam
order) (holding that VA cannot assist in the development of a claim
that is not well grounded). This law also includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits.

The VCAA of 2000 is applicable to all claims filed on or after the
date of enactment, November 9, 2000, or filed before the date of
enactment and not yet final as of that date. VCAA of 2000, Pub. L.
No. 106-475, 7(a), 114 Stat. 2096, 1099 (2000). See also Karnas v.
Derwinski, 1 Vet. App. 308 (1991). VA has issued final rules to
amend adjudication regulations to implement the provisions of the
VCAA of 2000. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified
as amended at 38 C.F.R 3.102, 3.156(a), 3.159 and 3.326(a)). The
intended effect of the new regulations is to establish clear
guidelines consistent with the intent of Congress regarding the
timing and the scope of assistance VA will provide to a claimant
who files a substantially complete application for VA benefits, or
who attempts to reopen a previously denied claim. The regulations
pertaining to this claim merely implement the VCAA of 2000 and do
not provide any rights other than those provided by the VCAA of
2000. See 66 Fed. Reg. at 46,629.

The Board has reviewed the facts of this case in light of the new
legislation. As explained below, VA has made all reasonable efforts
to assist the veteran in the development of his claim and has
notified him and his representative of the information and evidence
necessary to substantiate his claim and of the efforts to

18 -

assist him. Thus, although the RO did not have the benefit of the
explicit provisions of the VCAA of 2000 or the new regulations and
even though the Board in its April 2000 decision found the claim to
be not well grounded, VA's duties have been fulfilled.
Consequently, the case need not be referred to the veteran or his
representative for further argument as the Board's consideration of
the new regulations in the first instance does not prejudice the
veteran. See generally Sutton v. Brown. 9 Vet. App. 553 (1996);
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24,
1992).

VA has a duty to notify the veteran and his representative of any
information and evidence needed to substantiate a claim. VCAA of
2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2096-97 (2000) (to
be codified as amended at 38 U.S.C. 5103). When VA receives a
complete or substantially complete application for benefits, it
will notify the claimant of any information and medical or lay
evidence that is necessary to substantiate the claim. VA will
inform the claimant which information and evidence, if any, that
the claimant is to provide to VA and which information and
evidence, if any, that VA will attempt to obtain on behalf of the
claimant. VA will also request that the claimant provide any
evidence in the claimant's possession that pertains to the claim.
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at
38 C.F.R 3.159 (b)).

The RO in a May 1996 letter informed the veteran of (1) the
information and medical and lay evidence that was necessary to
substantiate his claim, and (2) his responsibilities for providing
that information and medical and lay evidence. Furthermore, in the
August 1997 supplemental statement of the case, the RO informed the
veteran that he needed to submit medical evidence linking his
current knee problems to service. Copies of the May 1996 letter and
August 1997 supplemental statement of the case were sent to the
veteran's then representative, and in June 2001 the Board mailed a
complete copy of the veteran's claims file to his current
representative. Therefore, the veteran and his representative have
been notified of the information and evidence needed to
substantiate this claim. Id.

19 -

In a claim for disability compensation, VA will make efforts to
obtain the claimant's service medical records, if relevant to the
claim; other relevant records pertaining to the claimant's active
military, naval or air service that are held or maintained by a
governmental entity; VA medical records or records of examination
or treatment at non-VA facilities authorized by VA; and any other
relevant records held by any Federal department or agency. The
claimant must provide enough information to, identify and locate
the existing records including the custodian or agency holding the
records; the approximate time frame covered by the records; and, in
the case of medical treatment records, the condition for which
treatment was provided. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R 3.159).

VA will make as many requests as are necessary to obtain relevant
records from a Federal department or agency. These records include
but are not limited to military records, including service medical
records; medical and other records from VA medical facilities;
records from non-VA facilities providing examination or treatment
at VA expense; and records from other Federal agencies, such as the
Social Security Administration. VA will end its efforts to obtain
records from a Federal department or agency only if VA concludes
that the records sought do not exist or that further efforts to
obtain those records would be futile. Cases in which VA may
conclude that no further efforts are required include those in
which the Federal department or agency advises VA that the
requested records do not exist or the custodian does not have them.
Id.

If, after continued efforts to obtain Federal records, VA concludes
that it is reasonably certain they do not exist or further efforts
to obtain them would be futile, VA will provide the claimant with
oral or written notice of that fact. VA will make a record of any
oral notice conveyed to the claimant. The notice must contain the
following information: (1) the identity of the records VA was
unable to obtain; (2) an explanation of the efforts VA made to
obtain the records; (3) a description of any further action VA will
take regarding the claim, including - but not limited to - notice
that VA will decide the claim based on the evidence of record
unless the claimant submits the records VA was unable to obtain;
and (4) a notice that the

- 20 -

claimant is ultimately responsible for providing the evidence. For
the purpose of the notice requirements, notice to the claimant
means notice to the claimant or his or her fiduciary, if any, as
well as to his or her representative, if any. 66 Fed. Reg. 45,620
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 3.159(e)).

With regard to any VA records, the veteran testified at the July
1997 hearing officer hearing that he had never received any VA
treatment for his left knee. Hearing Officer Hearing Transcript at
3. Furthermore, the veteran has not indicated that he had received
any treatment at a VA facility subsequent to July 1997. Thus, no VA
medical records need to be obtained.

Regarding the veteran's service medical records, the RO has
attempted to obtain them but only the separation examination report
is available. NPRC informed the RO that it did not have any other
service medical records and that the veteran had fire-related
service. Also, inasmuch as the veteran stated that he was never
hospitalized for his left knee disorder during service, additional
searches for service medical records or any reports of the U.S.
Army Surgeon General's Office would be futile. 66 Fed. Reg. 45,620
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R
3.159(c)(2)).

Since it appears that there are missing or destroyed service
medical records, the RO requested that NPRC do the following: (1)
search for any service personnel records pertaining to the
veteran's units and dates of assignment; and (2) search morning
reports and sick bay reports from the veteran's unit for the period
during which he first became aware of a left knee disorder. NPRC
indicated that it did not have any of the veteran's service
personnel records and that a search of unit morning reports and
sick bay reports was negative for records pertaining to the
veteran. Accordingly, any additional searches for other service
records would be futile. Id.

Through various letters, the May 1997 statement of the case, and
the August 1999 supplemental statement of the case, the RO informed
the veteran and his then representative of efforts to obtain
service medical records and other relevant service records. As
noted above, the Board mailed a complete copy of the veteran's
claims file to the current representative in June 2001. 

- 21 -

Accordingly, VA has fulfilled its duty to assist in obtaining
relevant records from a Federal department or agency and has
properly notified the veteran and his representative of the efforts
to obtain such records. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R 3.159).

VA will make reasonable efforts to obtain relevant records not in
the custody of a Federal department or agency, to include records
from State or local governments, private medical care providers,
current or former employers, and other non-Federal governmental
sources. Such reasonable efforts will generally consist of an
initial request for.the records and, if the records are not
received, at least one follow-up request. A follow-up request is
not required if a response to the initial request indicates that
the records sought do not exist or that a follow-up request for the
records would be futile. If VA receives information showing that
subsequent requests to this or another custodian could result in
obtaining the records sought, then reasonable efforts will include
an initial request and, if the records are not received, at least
one follow-up request to the new source or an additional request to
the original source. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R 3.159(c)(1)).

If VA makes reasonable efforts to obtain relevant non-Federal
records but is unable to obtain them, VA will provide the claimant
with oral or written notice of that fact. VA will make a record of
any oral notice conveyed to the claimant. For non- Federal records
requests, VA may provide the notice at the same time it makes its
final attempt to obtain the relevant records. The notice must
contain the following information: (1) the identity of the records
VA was unable to obtain; (2) an explanation of the efforts VA made
to obtain the records; (3) a description of any further action VA
will take regarding the claim, including - but not limited to -
notice that VA will decide the claim based on the evidence of
record unless the claimant submits the records VA was unable to
obtain; and (4) a notice that the claimant is ultimately
responsible for providing the evidence. 66 Fed. Reg. 45,620 (Aug.
29, 2001) (to be codified as amended at 38 C.F.R 3.159(e)).

- 22 -

If VA becomes aware of the existence of relevant records before
deciding the claim, VA will notify the claimant of the records and
request that the claimant provide a release for the records. If the
claimant does not provide any necessary release of the relevant
records that VA is unable to obtain, VA will request that the
claimant obtain the records and provide them to VA. -Id.

For the purpose of the notice requirements, notice to the claimant
means notice to the claimant or his or her fiduciary, if any, as
well as to his or her representative, if any. Id.

The veteran has reported that he was (1) treated at Cowell Memorial
Hospital at the University of California, Berkeley by Dr. Muller
and Dr. Moore from 1947 to 1951; (2) treated by Dr. Jones from 1952
to 1990; (3) evaluated by Dr. Gorman in June 1969; and (4) treated
at Kaiser Permanente in the 1990s.

Although the RO attempted to obtain records from Cowell Memorial
Hospital, the veteran had already indicated that such records no
longer existed. Thus, the RO's effort to obtain those records was
not necessary. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified
as amended at 38 C.F.R 3.159(c)(1)).

Furthermore, the veteran said that he searched the records of Dr.
Jones, which had been submitted to Kaiser Permanente, and that
there were no records pertaining to knee treatment. Additionally,
in his March 2000 statement, Dr. Jones noted that he no longer had
medical records pertaining to the veteran. As for the evaluation by
Dr. Gorman, the veteran submitted the report of that physical
examination, and he testified at his February 2000 hearing that Dr.
Gorman only performed a company physical examination and had not
treated his left knee disorder. Videoconference Hearing Transcript
at 15. Accordingly, VA did not have to attempt to obtain any
additional records pertaining to treatment or evaluation by Dr.
Jones or Dr. Gorman. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R 3.159(c)(1)).

- 23 -

Moreover, the veteran submitted some records from Kaiser
Permanente, and Kaiser also submitted records in May 1997. At the
February 2000 hearing, he testified that his primary care doctor at
Kaiser Permanente did not currently treat his left knee disorder.
Videoconference Hearing Transcript at 15. Therefore, VA did not
have to make any subsequent requests. 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified as amended at 38 C.F.R 3.159(c)(1)). The
veteran and his then representative were informed in the August
1997 supplemental statement of the case that Kaiser Permanente had
submitted records and, as previously noted, in June 2001 the Board
provided a complete copy of the veteran's claims file to his
current representative. Accordingly, VA has fulfilled its duty to
assist in obtaining relevant non-Federal records and has properly
notified the veteran and his representative of the efforts to
obtain such records. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R 3.159).

The Court has held that a hearing officer has a regulatory duty,
pursuant to 38 C.F.R. 3.103 (c)(2), to suggest the submission of
evidence that the claimant may have overlooked and which would be
of advantage to the claimant's position. Costantino v. West, 12
Vet. App. 517 (1999). However, if the appellant does not identify
any evidence that would be of advantage, the hearing officer has no
obligation to advise the appellant to submit additional evidence.
Stuckey v. West, 13 Vet. App. 163 (1999). The August 1997
supplemental statement of the case, which informed the veteran that
he needed to submit medical evidence linking his current knee
problems to service, satisfied the hearing officer's duty under 38
C.F.R. 3.103(c)(2).

In a claim for disability compensation, VA will provide a medical
examination or obtain a medical opinion based upon a review of the
evidence of record if VA determines it is necessary to decide the
claim. A medical examination or medical opinion is necessary if the
information and evidence of record does not contain sufficient
competent medical evidence to decide the claim, but does:

(A) Contain competent lay or medical evidence of a current
diagnosed disability or persistent or recurrent symptoms of
disability;

24 - 

(B) Establish that the veteran suffered an event, injury or disease
in service, or has a disease or symptoms of a disease listed in [38
C.F.R. 3.309, 3.313, 3.316, and 3.317] manifesting during an
applicable presumptive period provided the claimant has the
required service or triggering event to qualify for that
presumption; and

(C) Indicate that the claimed disability or symptoms may be
associated with the established event, injury, or disease in
service or with another service-connected disability.

66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at
38 C.F.R 3.159(c)(4)(i)(A)-(C)). The possible association between
the claimed disability or symptoms and the established event,
injury, or disease in service or another service- connected
disability could be satisfied by competent evidence showing post-
service treatment for a condition, or other possible association
with military service. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R 3.159(c)(4)(ii)).

The veteran asserts that his current left knee disability is due to
an in-service injury. His various statements about his knee have
not been entirely consistent in regard to what transpired in
service. In that regard he has not provided a clear account of the
claimed injury and in several of his statements he referred to knee
symptoms without mentioning any knee injury. At his July 1997
hearing the veteran indicated that he must have incurred a knee
injury when he twisted his knee while on a hike during basic
training and that he did not seek treatment at that time because he
was not in pain. This was the first time that he reported having
twisted his knee in service. At his February 2000 hearing, he
testified that he thought he twisted his knee and that after
service it was determined that he had a split cartilage. The
veteran has emphasized his participation in athletics prior to
service and at his Board hearing he gave testimony suggesting that
he had twisted his knee prior to service, although when asked
whether he had, he claimed only to have twisted his arm or elbow.
That testimony is less than credible. Additionally, although the

- 25 -

veteran's sister has stated that when they went to dances while the
veteran was at Fort Dix he occasionally had to straighten out his
leg, the veteran reported in his May 1998 statement that he had had
no knee "incidents" or "failure," while stationed at Fort Dix.
Thus, in this respect, the veteran and his sister contradict each
other.

Importantly in this case, the veteran's separation examination
report is of record and it reflects that his musculoskeletal system
had no defects and that no history of a knee injury or any knee
disability was noted at that time. Thus, whatever knee problems may
have been manifested in service, they were not found or otherwise
noted when the veteran was examined for separation from service,
and the evidence does not show a chronic left knee disorder during
active service. See 38 C.F.R. 3.303(b) (2000).

The veteran has testified that in 1947, about a year after service,
when being examined to play basketball for the University of
California, he was told that he had a tom or split cartilage in his
left knee and that it was not new. However, any medical records
from 1947 are not available and it must be noted that statements by
the veteran and any other lay persons as to what a doctor told
them, or as to the etiology of the veteran's current knee problem,
do not constitute competent evidence. Espiritu, 2 Vet. App. at 494-
95.

The earliest post-service medical evidence of record is a 1969
physical examination report, noting that the veteran reported
occasional left knee stiffness as a result of an "old injury."
However, no knee abnormalities were noted by the examiner (Dr.
Gorman) and no knee disorder was diagnosed. Additionally, nothing
in the report refers to the veteran's military service and, despite
the occasional stiffness reported, the veteran was able to play
softball twice a week.

The next post-service medical evidence is the Kaiser Permanente
medical records that begin in 1991, more than forty years after
service. The earliest records, those dated in 1991, do not reflect
any findings of a left knee disorder. In May 1992, when the veteran
complained of intermittent left knee stiffness, there were no

26 -

abnormal findings noted and the assessment was hamstring strain
versus arthritis. At that time there was no reference to service or
to a long history of knee problems. Similarly, a 1994 Kaiser
Permanante record notes the veteran's complaint of recent tightness
behind the knee, at which time the assessment was arthritis and
effusion. Once again, nothing in that entry relates the disorder to
service. In a May 24, 1994 Kaiser record it was indicated that the
veteran had a history of certain knee symptoms when he was younger
as a result of playing football but none since. Any knee problems
due to football would not be service -related since there is no
evidence that the veteran played football in service.

To the extent that the veteran is claiming a continuity of
symptomatology since service, the post-service medical records are
not supportive and even the veteran has reported only off and on
knee problems since service. When Dr. Gorman examined the veteran
in 1969 the veteran reported occasional stiffness in the knee from
an unidentified "old" injury, but no left knee abnormality was
noted on examination and no knee disorder was diagnosed. Thus, the
presence of a knee disorder was not documented at that time and the
preponderance of the medical evidence shows a relatively recent
onset of the veteran's current knee problems. Although a May 25,
1994, Kaiser record notes that in around 1948 or 1949 fluid was
drained from the left knee, by 1948 the veteran had been separated
from service for more than a year and nothing in the Kaiser record
links the swelling in May 1994 to service almost half a century
earlier or to the aspiration of fluid in the late 1940s.
Additionally, the veteran's complaint of swelling dated back only
a month.

The May 24, 1994, Kaiser Permanente request for consultation and
reply, is also probative on the matter of continuity of
symptomatology and whether there is a relationship between a
current left knee disorder and active service. In that request, it
was noted that the veteran had had left knee swelling for the past
two weeks, with a history of similar swelling when he was younger
as a result of playing football. This evidence tends to show only
two discrete periods of swelling - in the 1990s and at some earlier
time when he played football. This evidence at best tends to relate
any current left knee disorder to a football injury rather than to
the alleged twisting of the knee while on a hike during service.

27 -

In regard to the statement by Dr. Jones, it is noted that Dr. Jones
reported having treated the veteran and his family for a variety of
medical problems from January 1952 until 1990, when Dr. Jones
retired. While he recalled that, when first seen, the veteran
complained of a left knee injury that occurred in service, it is
unknown just when the veteran (as distinguished from another family
member) was first seen. In any event, Dr. Jones' statement is based
entirely on memory of events that occurred from ten to almost fifty
years earlier and, thus, is of limited probative value.
Additionally, nothing in the statement describes the injury,
provides any specificity as to the period of time during which the
"periodic treatment" was provided, or expresses a medical opinion
that any knee disability was of service origin. In fact, Dr. Jones
did not provide a diagnosis of a left knee disorder (only referring
to a weakened" knee), much less express his own opinion as to the
etiology of any such disorder. Dr. Jones' recitation of the history
given by the veteran does not constitute competent medical evidence
relating a current left knee disorder to active service. LeShore,
8 Vet. App. at 409; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R 3.159(a)). It is noted,
incidentally, that one digit of the medical license number written
by Dr. Jones on his statement does not correspond with the license
number provided at the Medical Board of California's website, thus
suggesting that the passage of time may have blurred the doctor's
memory.

The Board notes the veteran's statements that he was transferred
out of Infantry and restricted to stateside duty because of his
left knee. Yet, he has reported that he returned to his athletic
activities after his discharge from service and was able to try out
for a university basketball team. Moreover, the veteran's friend
reported that the veteran had to avoid strenuous activities since
the early 1950s, several years after service, and Dr. Gorman noted
in 1969 that veteran was still playing softball twice a week. Thus,
it must be concluded that, in light of the normal separation
examination and the discussion above, any knee symptoms in service
were not manifestations of a chronic left knee disability and a VA
examination or medical opinion is not necessary.

- 28 -

Accordingly, the Board concludes that the preponderance of the
competent and probative evidence shows that the veteran's left knee
disorder is not of service origin, that any arthritis of the left
knee was not compensably manifested within one year after active
service, and that the left knee disorder is not otherwise related
to active service. 38 U.S.C.A. 1101, 1110, 1112, 5103A, 5107 (West
1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R 3.159); 38 C.F.R. 3.102, 3.303,
3.307, 3.309 (2000).

ORDER

Service connection for a left knee disorder, claimed as residuals
of a left knee injury, is denied.

JANE E. SHARP 
Member, Board of Veterans' Appeals

29 - 



